Exhibit 10.3

 

GLOBAL GOLD CORPORATION

 

Written Consent of Shareholders in Lieu
of Meeting Pursuant to Section 228(a) of the
General Corporation Law of the State of Delaware

 

The undersigned, being holders (each a "Shareholder") of shares of the Common
Stock (the "Shares") of Global Gold Corporation, a Delaware corporation (the
"Corporation"), acting by written consent pursuant to Section 228 of the General
Corporation Law of Delaware in lieu of a meeting of the Corporation's
Shareholders, hereby take the following action and adopt the following
resolutions:

 

WHEREAS, the Board of Directors of the Corporation has declared it advisable and
in the best interest of the Corporation for the Corporation to enter into that
certain Joint Venture Agreement, dated April 27, 2011 (the "JV Agreement"), by
and between the Corporation, several of its wholly-owned subsidiaries and
Consolidated Resources Armenia, an exempt non-resident Cayman Islands company
("CRA") and certain of its affiliates, a copy of which has been made available
to each of the signatories hereof, pursuant to which the Corporation through
transfer of certain of its subsidiaries will contribute its interests in
Mego-Gold, LLC and Getik Mining Company, LLC, the companies which hold the
licenses to the Toukhmanuk and Getik deposits in Armenia, respectively, to GGCR
Mining, LLC (?GGCR Mining?), a 100% owned Delaware limited liability company
subsidiary of a joint venture company, Global Gold Consolidated Resources
Limited, a Jersey Island private limited company ("GGCR"), while retaining 51%
of the shares of GGCR, which will be a subsidiary of the Corporation, with cash
contributions being made by CRA, which will hold a minority interest in GGCR and
is an established worldwide resources company focusing on building and
developing a portfolio of strategic resources primarily in various minerals
including gold, and which owns stakes in publicly listed and privately held
resource companies having properties worldwide;




WHEREAS, GGCR, pursuant to the JV Agreement, will issue new shares to the
Corporation such that following any reverse merger or initial public offering of
GGCR's shares ("IPO"), the Corporation shall directly or indirectly hold the
greater of (a) 51% of the equity of GGCR, or (b) $40.0 million in newly issued
stock of GGCR, calculated based on the volume weighted average price ("VWAP") of
such shares over the first 30 (thirty) days of trading following the IPO,
assuming issuance of all shares issuable in the IPO, and assuming issuance of
all Shares issuable as Management Shares and conversion of the Notes issued
under the Instrument (as defined hereinafter) and all other convertible
securities and exercise of any warrants or other securities issued in connection
with the IPO, such that if following any reverse merger or IPO, the value of
$40.0 million in newly issued shares based on VWAP of GGCR shares is greater
than the Corporation's 51% equity ownership in GGCR valued as above, new shares
in GGCR will be issued to the Corporation such that the aggregate value of the
Corporation's ownership in GGCR is shares having a value of $40.0 million based
on VWAP, subject to CRA, at its election, or as mutually agreed otherwise
between Corporation and CRA, substituting cash for stock (the "Cash Election")
in an amount of up to $12.5 million in cash to increase CRA's ownership based on
a ratio of $784,314 for each 1% of existing shares of GGCR then held by CRA up
to 49% or as mutually agreed otherwise;



 
-1-

--------------------------------------------------------------------------------

 



 




WHEREAS, as the Corporation will retain at least 51% of the shares of GGCR
following an IPO or public listing of shares of GGCR and other factors
demonstrating control of the assets transferred to GGCR, the transactions
contemplated by the JV Agreement do not constitute a sale of all or
substantially all of the Corporation's assets;




WHEREAS, in connection with the JV Agreement, the Corporation will be entering
into a Shareholders Agreement, a copy of which has been made available to each
of the signatories hereof, with CRA providing for the governance and operation
of GGCR (the "Shareholders Agreement");




WHEREAS, GGCR has issued that certain Instrument, dated January 16, 2012 (the
"Instrument" and together with the Shareholders Agreement and JV Agreement,
collectively, the "Documents"), providing for the issuance of not less than
US$2,000,000 of its Secured Fixed Rate Convertible Notes 2013;




NOW, THEREFORE, BE IT RESOLVED, that the Documents and each and every
transaction contemplated by them are hereby adopted, ratified and approved in
all respects; and be it further




RESOLVED, that the entry into the JV Agreement, the contribution of certain of
the Corporation's property to the GGCR Mining and the retention of 51% of the
equity of GGCR, together with the issuance of promissory notes by GGRC and their
limited guarantee by the Corporation and the entry into the Shareholders
Agreement are hereby adopted, ratified and approved in all respects and any of
Van Krikorian, the Chairman, or Ian Hague, in his capacity as a Director, of the
Corporation are hereby authorized and directed, to execute and deliver, by and
on behalf of the Corporation, the Documents and any other instruments, notes,
agreements, certificates, assignments or documents contemplated by them or
necessary or desirable to effectuate the transactions contemplated by the
Documents in such form as the officer executing the same on behalf of the
Corporation shall approve, such approval to be conclusively evidenced by such
execution and delivery thereof.




This Consent of Shareholders may be executed in any number of counterparts and
by different parties to this Consent of Shareholders in separate counterparts,
each of which counterpart when so executed will be deemed to be an original and
all of which taken together will constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Consent of Shareholders
via telephone facsimile transmission will be deemed to be an effective delivery
of a manually executed counterpart of this Consent of Shareholders.

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

This Consent of Shareholders shall become effective upon its execution by
Shareholders holding not less than fifty percent of the outstanding Shares of
the Corporation plus one Share of the Corporation.

 

IN WITNESS WHEREOF, the undersigned Stockholder has executed this Consent of
Stockholders as of the date set forth opposite such Stockholder's name.

 

CORPORATE STOCKHOLDERS:



Print Name of Entity: ________________________

Date: ___________________



 
By: ___________________________


Name:

Title:

 

 

 

INDIVIDUAL STOCKHOLDERS:




Print Name of Entity: ________________________

Date: ___________________



 

Signature: ______________________

 




 




 -3-